Citation Nr: 0408451	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-05 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than December 18, 
1995, for the grant of service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from March 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

On an Income and Net Worth Statement and Employment Statement 
(VA Form 21-527) received on December 18, 1995, the appellant 
initially claimed VA pension benefits based in part upon 
diabetes mellitus.   


CONCLUSION OF LAW

An effective date earlier than December 18, 1995, for the 
award of service connection for diabetes mellitus, Type II, 
based on herbicide exposure, may not be assigned.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the appellant by 
a letter dated in May 2002 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the appellant's service 
department medical records are on file, and VA treatment and 
private medical records have been associated with the claims 
file.  There is no indication that other Federal department 
or agency records exist that should be requested.  The 
appellant was notified of the need for a VA examination, and 
one was accorded him.  The veteran was asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

In a December 2003 opinion regarding notice of information 
and evidence necessary to substantiate claim for issues 
raised in Notice of Disagreement, VA General Counsel held 
that "if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue."  VAOPGCPREC 8-03; 69 Fed. Reg. ___ 
(2003).  Since the veteran was given section 5103(a) notice 
in a letter dated in May 2002 regarding his claim for service 
connection, no further notice is required subsequent to the 
veteran's July 2002 notice of disagreement with the effective 
date of the grant of service connection for diabetes 
mellitus.  In other words, notice is not required on the 
"downstream" issue.  As such, VA's duty to notify and 
assist has been fulfilled.  

The appellant argues that the effective date for the grant of 
service connection for diabetes mellitus should be in January 
1992, the date he filed an original claim of service 
connection for nonservice-connected pension benefits.  See 38 
U.S.C.A. 
§ 1521(a) (2002).

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151 
(2003).  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  
Benefits are generally awarded based on the "date of receipt" 
of the claim.  38 C.F.R. §§3.1(r), 3.400 (2003).  The 
effective date of a grant of disability compensation, such as 
based on a grant of service connection, is the day following 
separation from active service or the date entitlement arose 
if claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to title 38 
of the United States Code a new section establishing a 
scientific-evidence review process for the establishment of 
presumptions of service connection for diseases associated 
with exposure to certain herbicide agents.  See 38 U.S.C.A. § 
1116 (West 2002).  Pursuant to 38 U.S.C.A. 
§ 1116, VA requested that the National Academy of Science 
(NAS) assess whether there was a connection between exposure 
to Agent Orange and the subsequent development of Type II 
diabetes.  After the NAS issued its report concluding that 
such connection appeared to exist, VA in May 2001 published a 
final rule notice in the Federal Register amending 38 C.F.R. 
§ 3.309(e) to allow presumptive service connection for Type 
II diabetes with an effective date of July 9, 2001.  See 
38 C.F.R. § 3.309 (2003).

Subsequently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decided a case in which 
there was a challenge to the July 9, 2001, effective date of 
the amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type 2 diabetes.  In Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date is May 8, 2001.

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under those provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption.

VA has, however, been engaged for many years in litigation 
regarding compensation for Vietnam veterans exposed to Agent 
Orange.  See Nehmer v. United States Veterans Admin., 712 F. 
Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"); Nehmer v. United 
States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) 
("Nehmer II").  District court orders in the Nehmer 
litigation have created an exception to the generally 
applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 
3.114, and in pertinent part provide that for claims filed 
after May 3, 1989, if benefits are granted, the effective 
date of the benefit would be the date VA received the claim 
or the date disability arose or death occurred, which ever 
was later.  Under these orders, the rules governing the 
effective date of compensation awards based on Type II 
diabetes presumptively due to herbicide exposure are the same 
as rules for other presumptive herbicide conditions.

The record reflects that in January 1992, the appellant 
submitted a claim of entitlement to nonservice-connected 
pension benefits.  The sole disability he reported then 
having was "breathing difficulties," which he reported had 
their onset in November 1990, over 20 years after his 
discharge from active duty.  In June 1992, the appellant 
requested service-connected compensation for a right knee 
injury.  

In due course of the processing of these claims, the 
appellant proffered both VA and non-VA medical reports 
reflecting that he had numerous respiratory disorders.  
Although these reports reflected that the appellant was 
diagnosed as having diabetes mellitus in March 1991, there is 
no mention of the appellant's intention of requesting service 
connection for the disorder; or of any medical opinion 
indicating that the disorder was incurred as a result of 
active military service.  Indeed, the September 1992 letter 
forwarding these reports indicates that they were provided to 
VA to support the claim for pension benefits and for service 
connection of the right knee injury.  

In September 1992, the appellant underwent a series of VA 
medical examinations, which in part resulted in various 
diagnoses, including diabetes mellitus.  In none of the 
examination reports is the appellant noted to have asserted 
that the disorder was incurred as a result of active military 
service.  

In November 1992, service connection for a right knee 
disorder and nonservice-connected pension benefits were 
denied.  Although the appellant filed a Notice of 
Disagreement as entitlement to service connection for a right 
knee disorder, a Notice of Disagreement was not received with 
regard to entitlement to nonservice-connected pension 
benefits nor was there any mention of diabetes mellitus.  
Although a Statement of the Case was issued as to the denial 
of service connection for a right knee disorder, the 
appellant did not perfect this appeal by filing a Substantive 
Appeal or equivalent document.  See 38 U.S.C.A. § 7105(a) 
(West 2002).  
    
On December 18, 1995, the appellant's Income-Net Worth and 
Employment Statement (VA Form 21-527) was received as an 
application for nonservice-connected pension benefits.  The 
appellant indicated that diabetes mellitus was among his 
disabilities.  In February 1996, the claim for 
nonservice-connected pension benefits was denied.  

By application received in December 2001, the appellant 
sought service connection for diabetes mellitus, among other 
disorders.  By rating decision dated in May 2002, service 
connection for the disorder was granted and a 20 percent 
disability evaluation was assigned.  An effective date of 
July 9, 2001 was established, based upon the addition to 
regulation of diabetes mellitus as a disorder presumptively 
linked to herbicide exposure.  See 38 C.F.R. § 3.309(e).

The appellant challenged the assigned effective date by the 
filing of Notice of Disagreement, and requested that the 
grant of service connection be made effective as of November 
2000.  By rating decision dated in July 2002, an effective 
date of December 18, 1995 was granted, based upon receipt of 
the appellant's claim of entitlement to nonservice-connected 
pension benefits.  See 38 C.F.R. § 3.151.

The Board has carefully screened the entirety of the record 
and has been unable to identify any submission by the 
appellant indicating that he sought service connection for 
diabetes mellitus, prior to December 18, 1995 when he sought 
nonservice-connected pension benefits.  

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  See 38 C.F.R. § 
3.157 (2003).  However in this case, to the extent that 
diabetes mellitus was mentioned in any prior medical reports, 
it was done so wholly in the context of ascertaining the 
appellant's medical condition, without mention or suggestion 
to VA that it was linked in any way to any incident of the 
appellant's military service.  

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).  However, there is no indication in any non-medical 
report submitted prior to December 18, 1995 which suggests 
that the appellant was seeking service connection for 
diabetes mellitus.  

In sum, there are no documents of record indicating that 
prior to December 18, 1995, the appellant intended to file 
any application for service-connected compensation, or any 
other benefit, based upon the diagnosis of diabetes.  
Accordingly, there is no basis upon which the Board may grant 
an effective date earlier than December 18, 1995 for the 
grant of service connection for diabetes mellitus.  Mitscher 
v. West, 13 Vet. App. 123, 127-28 (1999).  


ORDER

An effective date prior to December 18, 1995, for the grant 
of service connection for diabetes mellitus is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



